DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I. Figure 5-6
II. Figure 7-8
III. Figure 9
IV. Figure 12
V. Figure 13-14
VI. Figure 15
VII. Figure 16
VIII. Figure 17
IX. Figure 18
X. Figure 19
XI. Figure 20-21
XII. Figure 22
XIII. Figure 23
XIV. Figure 44

XVI. Figure 46
XVII. Figure 47
 The species are independent or distinct because species I has wiring connection unit adjacent to row drive unit with two outer row of input/output circuit unit and 3 row of  input/output circuit unit in between (see Fig. 5) species II has no wiring connection unit adjacent to row drive unit with two outer row of input/output circuit unit and 3 row of  input/output circuit unit in between that is different from species I (see Fig. 7) while species III has 3 conductive via member connecting to transistors Tr that is different from species I and II (see Fig. 9) and while species IV has wiring connection unit adjacent to row drive unit with 4 individual input/output circuit unit at 4 corner and 2 row of input/output circuit unit in between that is different from species I, II and III (see Fig. 12), while species V has wiring connection unit adjacent to row drive unit with all discontinuous input/output circuit unit adjacent to column signal processing unit that is different from species I, II, III and IV (see Fig. 13), while species VI has wiring connection unit adjacent to row drive unit with all continuous input/output circuit unit adjacent to column signal processing unit with the same length that is different from species I, II, III, IV and V (see Fig. 15), while species while species VII has wiring connection unit adjacent to row drive unit with 2 separated input/output circuit units adjacent to row drive unit and 6 separated input/output units arranging randomly that is different from species I, II, III, IV, V and VI (see Fig. 16), while species VIII has wiring connection unit adjacent to row drive unit with all continuous input/output circuit unit adjacent to column signal processing unit forming an enclosed ring that is different from 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the Species have acquired a separate status in the art due to their recognized divergent subject matter;

(c) the prior art applicable to one Species would not likely be applicable to another Species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CUONG B NGUYEN/Primary Examiner, Art Unit 2818